F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 26 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SAMMY GRAY,

                Plaintiff-Appellant,

    v.                                                   No. 97-7081
                                                     (D.C. No. 96-CV-165)
    KENNETH S. APFEL, Commissioner,                      (E.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Claimant Sammy Gray appeals from the district court’s order affirming

the Commissioner’s decision denying his claim for disability insurance benefits

at step five of the five-part process for determining disability, see 20 C.F.R.

§ 404.1520. Claimant alleged disability since October 31, 1992, because of back

and knee pain and hearing loss. Through an administrative law judge (ALJ), the

Commissioner determined that claimant had a past history of injuries to his back,

including a lumbar fusion, injuries to his knees, probable degenerate joint disease

and bilateral hearing loss. The ALJ determined that claimant was unable to

perform his past work as a welder, equipment operator, truck driver or

construction laborer, but retained the residual functional capacity (RFC) to

perform the requirements of sedentary work, with opportunities to change

position from sitting to standing, except for jobs requiring acute auditory abilities.

The ALJ considered the medical-vocational guidelines (grids), 20 C.F.R., Pt. 404,

Subpt. P, App. 2, and vocational expert (VE) testimony and determined that

a significant number of jobs exist that claimant could perform, compelling a

conclusion that claimant was not disabled.

      Claimant argues on appeal that substantial evidence does not support the

Commissioner’s decision because the ALJ (1) failed to give proper consideration


                                          -2-
to claimant’s combination of impairments and to evaluate properly his allegations

of pain and improperly relied upon the grids, and (2) failed to pose hypothetical

questions to the VE that accurately reflected his impairments. We review the

Commissioner’s decision to determine whether factual findings are supported

by substantial evidence and whether correct legal standards were applied.

See Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028

(10th Cir. 1994).


                                         I.

      Claimant first contends that the ALJ failed to give proper consideration to

claimant’s combination of impairments and to evaluate properly his allegations

of pain. See Hargis v. Sullivan, 945 F.2d 1482, 1491 (10th Cir. 1991)

(Commissioner must consider the combined effects of impairments). A review

of the ALJ’s opinion shows that he did consider all of claimant’s alleged

impairments in combination. The ALJ found that claimant’s impairments do not,

singly or jointly, preclude the performance of substantial gainful employment.

The ALJ discussed all of claimant’s impairments in his evaluation of claimant’s

RFC and the credibility of claimant’s subjective complaints of disabling pain.

      Contrary to claimant’s contention, this is not a case in which the ALJ relied

upon “the absence of evidence” to reach his decision. See Thompson v. Sullivan,

987 F.2d 1482, 1491 (10th Cir. 1993). The ALJ described the evidence in the

                                         -3-
record upon which he based his conclusion that claimant could perform work

at the sedentary exertional level. 1 This evidence included an RFC assessment

indicating that claimant could lift ten pounds, sit for six hours in an eight-hour

workday, had no postural, manipulative or visual limitations, but did have limited

hearing. The ALJ also considered the findings of a physical examination that

claimant had no joint deformities, had a normal gait and did not need any device

to walk, had good gross and fine motor skills, and good range of motion with his

knees, though he had stiffness and pain with movement. The ALJ considered

claimant’s daily activities, which included house cleaning, animal feeding, and

driving. The ALJ discussed the medical evidence that despite claimant’s hearing

loss, he was able to hear conversation with a hearing aid in his right ear. The

ALJ also noted that observations of treating and examining physicians and

objective test results did not reveal claimant to have disabling functional

limitations. To the extent claimant seeks to challenge the weight the ALJ gave

to the evidence, his argument must fail. Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991) (on appellate review, we can neither


1
      “Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain
amount of walking and standing is often necessary in carrying out job duties.
Jobs are sedentary if walking and standing are required occasionally and other
sedentary criteria are met.” 20 C.F.R. § 404.1567(a).


                                          -4-
reweigh the evidence nor substitute our judgment for that of the ALJ). We find

no error.

      Claimant further argues that the ALJ improperly evaluated his subjective

complaints of disabling pain. The ALJ applied the familiar framework for

evaluating pain allegations. 2 See Kepler v. Chater, 68 F.3d 387, 390 (10th Cir.

1995). Though the ALJ did not state whether the objective evidence established

a pain-producing impairment or whether there was a loose nexus between that

impairment and claimant’s subjective complaints of pain, there appears to be



2
      The framework for evaluating evidence of disabling pain is
well-established:

      [The ALJ] must consider (1) whether Claimant established a
      pain-producing impairment by objective medical evidence; (2) if so,
      whether there is a “loose nexus” between the proven impairment and
      the Claimant’s subjective allegations of pain; and (3) if so, whether
      considering all of the evidence, both objective and subjective,
      Claimant’s pain is in fact disabling.

Kepler, 68 F.3d at 390 (quotations omitted). Once the ALJ finds objective
medical evidence of a pain-producing ailment, he must consider:

      the levels of medication and their effectiveness, the extensiveness of
      the attempts (medical or nonmedical) to obtain relief, the frequency
      of medical contacts, the nature of daily activities, subjective
      measures of credibility that are peculiarly within the judgment of the
      ALJ, the motivation of and relationship between the claimant and
      other witnesses, and the consistency or compatibility of nonmedical
      testimony with objective medical evidence.

Id. at 391 (quotations omitted).

                                        -5-
sufficient objective medical evidence of pain-producing impairments and a nexus

with claimant’s subjective complaints to proceed to the final step of the analysis.

      The ALJ considered the objective medical evidence, claimant’s testimony

and his daily activities, use of medication, and frequency of medical contacts.

See Kepler, 68 F.3d at 391. The ALJ appropriately discussed in detail what

evidence led him to believe that claimant’s pain was not as severe as he alleged.

In addition to claimant’s description of his daily activities, described above, the

ALJ noted that claimant took only Tylenol for his pain, rather than any strong

prescription medications, even though there was no evidence he would have

adverse side effects from stronger medication. The ALJ determined that the

medical evidence and objective test results did not reveal disabling functional

restrictions caused by pain. The ALJ’s credibility findings regarding pain are

closely and affirmatively linked to substantial evidence and are not merely

conclusory, see Huston v. Bowen, 838 F.2d 1125, 1133 (10th Cir. 1988), thus

we defer to those findings, cf. Kepler, 68 F.3d at 391. The record provides

substantial evidence in support of the ALJ’s determination that claimant’s pain

was not disabling. We see no reversible error in the ALJ’s pain or credibility

analysis.




                                          -6-
                                         II.

      Claimant next contends that the ALJ improperly relied on the grids because

his limitations do not specifically match a certain work level. Claimant misstates

the law when he argues that the grids cannot be applied as a framework for

decision making under such circumstances. Where a claimant’s RFC matches

the criteria of a particular work level, the grids may be applied conclusively.

See Trimiar v. Sullivan, 966 F.2d 1326, 1332 (10th Cir. 1992). Where a claimant

cannot perform the full range of a certain work level, however, the grids may be

used only as a framework for decision making, and vocational testimony should

be obtained. Id. at 1333.

      Here, the ALJ did not exclusively rely on the grids. Because the evidence

showed that claimant could not perform the full range of sedentary work, the ALJ

secured vocational testimony and used the grids merely as a framework for his

conclusions. As this is the required procedure, there was no error.

      Claimant next argues that any reliance on the VE’s testimony is improper

because the hypothetical questions eliciting that testimony by the ALJ and

claimant’s former counsel did not reflect all of claimant’s impairments. See

Hargis, 945 F.2d at 1492 (“[T]estimony elicited by hypothetical questions that

do not relate with precision all of a claimant’s impairments cannot constitute




                                         -7-
substantial evidence to support the [Commissioner’s] decision.”) (quotation

omitted).

      The ALJ thoroughly analyzed the medical evidence and concluded that the

evidence supported a finding that claimant could perform the requirements of

sedentary unskilled work, with opportunities to change position from sitting to

standing, except for jobs requiring acute auditory abilities. The ALJ included

these restrictions in his hypothetical questions to the VE. See Decker v. Chater,

86 F.3d 953, 955 (10th Cir. 1996) (hypothetical questions to the VE need only

reflect impairments and limitations that are borne out by the evidentiary record).

The VE then identified microfilm document preparer and an envelope addresser

as jobs claimant could perform with his hearing loss and in which he would have

an opportunity to sit or stand. The VE testified that a total of 675 such jobs exist

in Oklahoma and 27,000 exist nationally. The VE’s testimony, therefore,

provided substantial evidence supporting the ALJ’s denial of benefits. The ALJ

need not present to the VE the details of the medical evidence that supports such

restrictions to satisfy the applicable legal standards.




                                          -8-
     The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.


                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                       -9-